Citation Nr: 0201334	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  90-47 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of peripheral nerve injury of the left arm.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The appellant had active service from May 1969 to April 1970, 
and from August 1970 to August 1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a succession of rating actions 
of the Oakland, California, Regional Office (RO), which 
denied the veteran's claims for entitlement to service 
connection for disability of the cervical spine, separate and 
apart from the service-connected peripheral nerve injury, 
left arm; entitlement to service connection for tachycardia; 
entitlement to an evaluation in excess of 40 percent for 
residuals of peripheral nerve injury of the left arm; 
entitlement to an evaluation in excess of 10 percent for 
hypertension; and entitlement to an earlier effective date 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities.  

In May 1991, the Board remanded these issues to the RO for 
further development of these various claims.  Following the 
return of the case, in February 1995, the Board issued a 
decision denying all of the claims at issue.  Thereafter, a 
timely appeal of that decision was filed with the U.S. Court 
of Appeals for Veterans Claims (Court).

In May 1997, the appellant (the veteran) and the appellee 
(the Secretary of VA) filed with the Court a "Joint Motion 
for Partial Remand and to Stay Further Proceedings."  In 
that motion, the parties asked that the decision of the Board 
denying service connection for disability of the cervical 
spine, separate and apart from the service-connected 
peripheral nerve injury, left arm, service connection for 
tachycardia, an increased disability evaluation in excess of 
40 percent for residuals of peripheral nerve injury of the 
left arm, and an increased disability evaluation in excess of 
10 percent for hypertension be vacated and that these matters 
be remanded to the Board for additional development and 
readjudication.  The motion also asked the Court to dismiss 
the remaining issue on appeal, namely, entitlement to an 
earlier effective date for the grant of a total rating based 
on individual unemployability due to service-connected 
disabilities.  

By order dated in May 1997, the Court granted in part the 
Joint Motion and vacated and remanded the part of the Board's 
decision that had denied service connection for disability of 
the cervical spine, separate and apart from the service-
connected peripheral nerve injury, left arm; denied service 
connection for tachycardia; denied an increased disability 
evaluation in excess of 40 percent for residuals of 
peripheral nerve injury of the left arm, and denied an 
increased disability evaluation in excess of 10 percent for 
hypertension.  The appeal as to the remaining issue of 
entitlement to an earlier effective date for the grant of a 
total rating based on individual unemployability due to 
service-connected disabilities was dismissed.  

In March 1998 the Board remanded this matter to the RO for 
further development and adjudication consistent with the 
Joint Motion and the Court's order.  By September 2000 rating 
decision, the RO granted service connection for degenerative 
joint disease and degenerative disc disease of the cervical 
spine and assigned a 10 percent rating effective November 24, 
1992.  As this is considered a complete grant of the benefit 
sought on appeal, that issue will not be addressed by the 
Board herein.  

In the September 2000 supplemental statement of the case, the 
RO noted that since the veteran's notice of disagreement was 
filed in June 1988, specifically with regard to the claim for 
an increased rating for residuals of a peripheral nerve 
injury to the left arm, the U.S. Court of Appeals for 
Veterans Claims (Court) did not have jurisdiction to vacate 
the Board's 1995 decision with regard to this issue.  The RO 
cites several cases in support of the contention that the 
veteran's notice of disagreement would have had to have been 
received after November 18, 1988, the date the Court was 
created.  In this case the Court has already assumed 
jurisdiction of this case, as evidenced in the May 1997 Court 
Order.  Regardless of when the notice of disagreement was 
filed, it is not proper for the Board to consider whether the 
Court has jurisdiction in this matter.  The Court has an 
independent duty to examine its own jurisdiction, and once 
the Court takes jurisdiction over a claim, it can be divested 
only by the action of a superior tribunal or by the Court 
itself.  Cerullo v. Derwinski, 1 Vet.App. 195, 197 (1991).  

FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a 
finding that the veteran has tachycardia that had its onset 
during service or that was due to his service-connected 
hypertension.

2.  The service-connected residuals of peripheral nerve 
injury, left arm, (minor extremity) are principally 
manifested by complaints of chronic pain, numbness, 
significant limitation of motion, weakness , and atrophy.  
The resulting paralysis is incomplete and no more than 
severe.

3.  The service-connected hypertension is manifested by the 
requirement of continuous medication, diastolic pressure 
predominantly less than 110, and systolic pressure 
predominantly less than 200. 

4.  The veteran has not submitted evidence tending to show 
that his hypertension or peripheral nerve injury to the left 
arm is unusual, requires frequent periods of hospitalization 
or causes unusual interference with work other than that 
contemplated within the schedular standards.  


CONCLUSIONS OF LAW

1.  Tachycardia was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).

2.  The criteria for a rating in excess of 40 percent for the 
residuals of peripheral nerve injury, left arm are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.40, 4.41, 4.45, 4.120, 4.124a, 
Diagnostic Code 8610 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b), 4.104, Diagnostic Code 7101 
(1997), (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for tachycardia 

The veteran essentially contends that his tachycardia is a 
symptom of heart damage due to his service-connected 
hypertension.

Service medical records, while reflecting hypertension, do 
not show complaints or findings of tachycardia.  

On VA examination in July 1977 evaluation of the 
cardiovascular system showed that the heart rhythm was 
regular at a rate of 84.

A VA record dated in August 1978 showed that the veteran's 
heart had normal rate and rhythm.

On VA examination in April 1981 it was noted that the 
veteran's heart rhythm was regular, and the heart sounds were 
single with no gallops or murmurs.

Private treatment records from a March 1982 cardiovascular 
examination revealed regular rhythm without murmurs or 
gallops.  In June 1982 it was noted that the veteran had 
intermittent episodes of hypertension, with diastolics as 
high as 120, and that these had been associated with 
flushing, generalized nervousness and palpitations.  In July 
1982 the veteran reported intermittent episodes of 
palpitations, sweating and nervousness.  

VA records show that in December 1987 the veteran reported 
drinking 1/2 gallon of hard liquor a week.  

Private outpatient treatment records show that in December 
1988 the assessment was probable supraventricular 
tachycardia.  In January 1989, the veteran underwent a rhythm 
strip prior to the treadmill walk, and it was noted that 
there was no dysrhythmia and it was a normal sinus and the 
veteran became markedly hypertensive.  The plan was to get a 
chest x-ray and schedule the veteran for an echocardiogram 
with "likely or considered alcoholic myopathy".  When seen in 
February 1989 the veteran reported that with physical 
activity he noticed shortness of breath and marked exertional 
tachycardia.  He reported being off alcohol for 4 to 6 weeks.  
The assessment was possible alcohol induced autonomic 
dysfunction, consider pulmonary hypertension.  In March 1989 
it was noted that the chest x-ray was normal and an 
echocardiogram showed mild left ventricular dilatation but 
normal left ventricular systolic function.  It was noted that 
although it had been recommended multiple times in the past, 
the veteran had never stopped drinking until six weeks prior 
and since then his sense of tachycardia with exertional 
dyspnea had continued.  The possibility of a pheochromocytoma 
was considered.  In a March 1989 referral letter it was noted 
that over the last year the veteran had intermittent periods 
of tachycardia which seemed to come with exertion, and Holter 
monitoring disclosed no specific abnormalities.  The veteran 
was also given an event monitor and on occasion transmitted 
his tachycardia, which was noted to be sinus with rates in 
the range of 120.  It was noted that two months prior he 
developed profound fatigue associated with marked tachycardia 
with minimal activities. 

In an April 1989 VA psychiatric consult it was noted that the 
veteran had a long history of tachycardia, shortness of 
breath, intermittent feelings of anxiety, with increased 
heart rate, and his symptoms were suggestive of panic 
attacks.  A Holter monitor showed sinus tachycardia to 120.  
The assessment was that the veteran complained of episodes of 
shortness of breath, flushing, and tachycardia, and that 
anxiety was the likely cause.  In May 1989 he reported 
"spells" of flushing, shortness of breath, palpitations and 
increased blood pressure for 2 years.  

On VA examination in June 1989, the veteran reported having 
attacks of a rapid pulse rate.  He claimed that two weeks 
prior he had been told he had liver damage, and that his 
alcohol intake had been 1/2 gallon a week.  

A private echocardiogram in October 1990 showed normal two-
dimensional and Doppler echocardiogram; the intracardiac 
dimensions of the study were compared to a prior study of 
February 1989 and represented resolution of mild left atrial 
and left ventricular dilation.  

Private treatment records showed that in August 1990 the 
veteran complained of breathlessness and tachypalpitations 
followed by chest pain, not exertional.  It was noted that an 
extensive work up was negative, to include pheochromocytoma 
and thyroid disease.  The pertinent assessment was 
palpations, suspect that the spells are psychological.  In 
October 1990 results of a Holter monitor showed that the 
veteran had significant tachycardia with just mild to 
moderate exertion.  Later in October 1990 it was noted that 
an electrocardiogram was entirely normal.  It was also noted 
that there was some decrease in palpitations.  In June 1991 
the veteran complained of tachypalpitations with bending 
over.  In September 1991 he reported having a few episodes of 
rapid heart beat, but by the time he got to his machine to 
check it, it was back to normal.

On VA examination in November 1991, the diagnoses included no 
clear-cut evidence of hypertensive cardiovascular disease or 
valvular disease, and symptomatic complaints of episodic 
paroxysmal tachycardia, not evidenced during examination, 
etiology remains unclear and unknown.  

On VA cardiovascular evaluation in July 1992 the assessment 
was that the veteran's sinus tachycardia could be a result 
either of hypertensive disease, coronary artery disease, or 
cardiomyopathy due to a long history of alcohol consumption.  
The examiner opined that which of the aforementioned 
etiologies was causing the rhythm disturbance could not be 
determined; however, with the veteran's significant history 
of alcohol consumption in the past and continued current 
consumption, as compared to minimal or absent findings of 
evidence for cardiac dilation on echocardiogram and normal 
exercise tolerance test, it was more probable that the 
veteran's tachycardia was the "result of alcohol consumption 
and related alcohol heart disease."

In a May 2000 VA examination for arrhythmia, by a Board-
certified internist, the veteran reported that he had 
occasional episodes of palpitations and lightheadedness, 
which usually occurred at rest, but sometimes after exertion.  
In addition, the veteran complained of lightheadedness when 
he stands up.  The VA examiner noted that it was "of 
importance" that the veteran was treated with multiple 
medications for depression, thought disorders, anxiety, and 
poor sleep, and was on chronic morphine, codeine, gabapentin, 
and ibuprofen for pain.  The veteran reported poor sleep 
hygiene, to include nightmares, short sleep duration, night 
sweats, and recently symptoms of sleep apnea.  The VA 
examiner indicated that the episodes of tachycardia and 
lightheadedness appeared to be panic attacks related to PTSD, 
rather than intrinsic cardiovascular disease, and the various 
medications the veteran took for his other service-connected 
disabilities could also induce lightheadedness, particularly 
the opiates.  It was noted that several of the medications 
could also produce somnolence and interference with sleep, 
and that beta blocker the veteran took could contribute to 
postural hypotension that would be experienced as 
lightheadedness on standing, which would be accompanied by an 
increase in heart rate.  Physical examination showed a normal 
sinus rhythm with an occasional S3 and a grade 2/6 systolic 
murmur, which was consistent with tricuspid and/or mitral 
regurgitation.  The diagnoses included post-traumatic stress 
disorder, accompanied by panic attacks; poly-pharmacy 
including numerous CNS medications and medications that would 
interfere with normal autonomic nervous system control of 
heart rate and blood pressure; and hypertension, well 
controlled with continuous medications, including a beta 
blocker and an ACE inhibitor.  The VA examiner noted that the 
veteran suffered from a constellation of service-connected 
disabilities, including PTSD, chronic pain, and hypertension, 
but there was not evidence of coronary artery disease, and 
the evidence for hypertensive cardiac disease was minimal at 
best.  The VA examiner opined that the veteran suffered panic 
attacks that were a concomitant of PTSD, and were associated 
with episodes of tachycardia and lightheadedness.  It was 
also noted that the episodes of tachycardia associated with 
panic attacks were exacerbated by the poly-pharmacy that the 
veteran took for his other service-connected disabilities.

In a November 2000 letter the Chief of the Cardiology Clinic 
at the San Francisco VA Medical Center noted that he 
concurred with the VA examiner's report in May 2000, and 
indicated that this was in no way discordant with the 
assessment by the VA examiner in [July 1992].  It was noted 
that the veteran was given an Event Monitor to record his 
rhythm whenever he perceived he was having a symptomatic 
episode, and that the period of electrocardiographic 
monitoring extended from March 30, 2000 to May 30, 2000.  
During this time, the veteran reported 13 episodes of 
symptoms such as "heart pounding", "heart racing", "feels 
heart beating fast", "feels the wind knocked out of him".  It 
was noted that the electrocardiogram always reported sinus 
rhythm during these episodes, which is a normal rhythm.  The 
VA cardiologist further noted that when the heart rate in 
this rhythm was greater than 100 beats per minute, the rhythm 
was called sinus tachycardia, however, it still reflected a 
normal mechanism and was considered normal.  It was further 
noted that this was the rhythm that was seen during normal 
exercise, emotional excitement/fear, etc.  It was noted that 
since no abnormal rhythm or mechanism was ever seen, the VA 
examiner's conclusions in May 2000 were "quite reasonable" 
and did not conflict in any way with what the VA examiner in 
{1991} said.  The VA cardiologist noted that because this was 
a normal response of the heart and not an abnormal rhythm, he 
could not ascribe causation to any other abnormalities, 
cardiac or otherwise.  It was noted that the veteran's 
thyroid function was normal, his echocardiogram in December 
1999 was essentially normal, and a Persantine thallium study 
in December 1997 showed no indication of significant coronary 
artery disease.  The VA cardiologist concluded that there was 
no evidence that the veteran had an abnormal cardiac 
arrhythmia and agreed with the VA examiner in May 2000's 
opinion that the veteran's lightheadedness may well be due to 
the multiple medications that the veteran was taking, as well 
as the possibility that they may accompany states of anxiety 
and possible hyperventilation.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service. 38 
U.S.C.A.  §§ 1110, 1131.  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record reflects that the veteran has no current 
disability of tachycardia or disability due to tachycardia.  
On the most recent VA medical record, the Chief of Cardiology 
at the San Francisco VA Medical Center opined that there was 
no evidence that the veteran had an abnormal cardiac 
arrhythmia, and agreed that the veteran's lightheadedness may 
well be due to the multiple medications that he was taking as 
well as may accompany states of anxiety and possible 
hyperventilation.  Although there is medical evidence showing 
that the veteran has had episodes of tachycardia in the past, 
the most recent medical evidence shows no current disability.  
Entitlement to service connection for disease or injury is 
specifically limited to cases where such incidents have 
resulted in disability, and in the absence of proof of 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App.  223, 225 (1992).  Thus, since there 
is no objective medical evidence of a current disability due 
to tachycardia, service connection for such disability is not 
warranted.  Although the veteran has essentially claimed that 
he has disability due to tachycardia, which was caused by his 
service-connected hypertension, the veteran is a lay person, 
and as a layperson, he does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Since the most probative competent medical evidence reflects 
that the veteran does not have a current disability of 
tachycardia or current disability due to tachycardia, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and that service connection on either a 
direct basis or a secondary basis is not warranted.  
38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.

Entitlement to a rating in excess of 40 percent 
for residuals of peripheral nerve injury of the left arm

Service medical records show that in March 1975 the veteran 
sustained an injury to the left arm, minor extremity, in a 
motorcycle accident.  The final diagnosis was peripheral 
nerve injury, axillary.  

By rating decision dated in January 1977, the RO granted 
service connection for peripheral nerve injury of the left 
arm and assigned a non-compensable rating.

On VA examination in July 1977 the veteran complained of 
weakness, hyperesthesia and paresthesia of the left upper 
extremity.  The diagnosis was residuals of injury to the left 
circumflex nerve, with loss of deltoid muscle mass and 
decreased strength, left upper extremity.  

By rating action in September 1977 a 20 percent rating was 
assigned for peripheral nerve injury, left arm.  

Records show private treatment for left arm complaints of 
weakness from 1978 to 1980.  

On VA examination in 1981 the veteran complained of pain on 
motion of the left shoulder.  The diagnosis was history of 
contusion to the left shoulder; history of diagnosis of 
peripheral nerve injury, left arm; residual pain, loss of 
range of motion and weakness in the left arm.  

By rating action in September 1981, a 30 percent evaluation 
for the left arm was assigned.  

Private medical records show that the veteran's complaints of 
chronic left arm pain began in the early 1980's and by the 
mid 1980's he was reported to have chronic neuropathic pain 
in the left upper extremity, with no relief.  

In a prescription note dated in May 1987, Dr. Krenek opined 
that due to a left arm neurologic injury, the veteran was 
medically disabled from employment requiring lifting, such as 
his present custodial job.

In a December 1987 treatment record from a VA neurosurgery 
clinic the veteran reported that he had occasional neck pain 
on the left side, associated with arm pain, and that he had 
recently developed some paresthesias in the thumb and first 
two fingers of his left hand in addition to his other pain 
complex.  Physical examination showed wasting of the left 
deltoid, 4-/5 strength in the left deltoid compared to the 
right, 5/5 strength in the left biceps, 4+/5 strength in the 
left triceps, 4-/5 strength in the finger extensors on the 
left, and 5/5 strength in the wrist flexor/extensors. 

A December 1987 private medical evaluation was performed, 
associated with the veteran's claim for injuries sustained on 
the job.  The physical findings were minimal limitation of 
motion of the left shoulder, with pain on motion, no motor 
disturbance, atrophy of the deltoid, supraspinatus and 
infraspinatus and pronator teres muscles, some decreased 
sensation in the area of the axillary nerve over the deltoid, 
and motor strength testing revealed only a pain type of 
weakness in the proximal shoulder muscles.  The examiner 
opined that the veteran had 75 percent loss of function for 
the left arm, based on pain, weakness, atrophy and sensory 
loss.  

An electromyogram was performed by the VA in January 1988.  
The impression was changes in the left infraspinatus and 
deltoid muscles, probably from severe old local trauma.  

By March 1989 rating action, a 40 percent rating was assigned 
for the left arm peripheral nerve injury.

On VA examination in June 1989 it was noted that the left 
shoulder was smaller than the right, and there was weakness 
over the muscles in all ranges of motion.  The veteran lacked 
50 degrees of forward flexion, 90 degrees of abduction, 10 
degrees of external rotation and 10 degrees of internal 
rotation of the left shoulder.  On a VA neurological 
examination it was noted that there was no definite atrophy 
of the left shoulder.  It was also noted that abduction of 
the left arm was not produced beyond 90 degrees due to pain.  
There were areas of definite hypesthesia in the left 
shoulder, strength was intact and left upper extremity 
reflexes were 1 plus and equal.  The diagnosis was chronic 
intractable pain syndrome, resulting from traumatic left 
cervical plexus injury, with persistent sensory abnormality 
involving C2-C8 roots.

In a November 1989 letter, a private physical therapist 
reported that the veteran continued to complain of left 
trapezius and left upper extremity pain.  The veteran claimed 
that activities which required overhead work of the left 
upper extremity and lifting weight with the left upper 
extremity as increasing his symptoms.  Left shoulder flexion 
was to 110 degrees, abduction to 68 degrees, external 
rotation to 45 degrees and internal rotation to 70 degrees.  
He had 85 pounds of grip strength on the right and 73 pounds 
on the left.  The physical therapist was unable to accurately 
assess left upper extremity strength with manual muscle 
testing secondary to increased pain with resistive 
activities.  There was also quite noticeable atrophy of the 
left deltoid musculature.  

In March 1990 the veteran testified at a hearing at the RO 
that he received a pain shot once a month.  He reported he 
was unemployed for years, and claimed that a doctor told him 
he should not do anything more than lifting a telephone.  The 
veteran testified that he always "did what he wanted" but 
that it was getting harder and harder to do it with the pain, 
and that he could not do any kind overhead work.  He further 
testified that he had a burning sensation in his neck and 
down through the upper arm, with shooting pain to the hand.  
He claimed his hand would cramp up and he could not hold 
anything, and that he could feel the pain around the elbow.  
He could form a fist and move his fingers and thumb, but 
could not get his arm above his shoulder.  He testified that 
he had a job last year where all he did was supervise relief 
workers, but he lost the job.  He claimed he wanted to become 
a bailiff, but was told he could not be a bailiff because of 
his arm injury, and was told that he could not be a bailiff 
because he could not restrain people.  

VA treatment records dated from March 1991 through November 
1991 showed that the veteran was treated for complaints of 
chronic left arm pain and numbness.  

On VA neurological examination in July 1991 the veteran 
reported that since his discharge from service in 1976 he 
worked as a boiler attendant and an orderly, but had not 
worked for four years.  He claimed that since his injury to 
the left arm and shoulder in service, he had developed a 
chronic pain syndrome.  He also complained of soreness in the 
left upper extremity with numbness in the left deltoid area, 
and that the pain shoots down to the entire hand.  He 
reported a burning sensation in the deltoid area, and was 
unable to elevate the left upper extremity.  He reported 
using a TENS unit, physical therapy, and numerous 
medications, all without relief.  Electrical studies showed 
severe old local trauma to the left infraspinatous and 
deltoid muscles.  On neurologic examination it was noted that 
the veteran appeared to be in acute distress from severe pain 
in the left cervical and upper extremity area.  There was 
"much pain" in the left shoulder area with extension.  Deep 
tendon reflexes were 1-2 plus and equal in the upper 
extremities.  The examiner noted that it was very difficult 
to determine whether the loss of motion was secondary to pain 
or muscle weakness.  Distally, the strength appeared to be 
good.  Marked atrophy over the left deltoid area was noted.  
Sensory aberration was noted.  Touch was decreased in the 
left arm, and there was hypersensitivity in the left forearm.  
Pinprick was decreased in the left arm.  The examiner opined 
that the veteran did develop a chronic pain syndrome 
secondary to brachial plexus injury, which had resulted in 
marked disability because of dysfunction in the left upper 
extremity.  

On a VA examination in July 1991 the veteran reported chronic 
pain over the left deltoid and the left upper arm region, and 
that his left arm had become progressively weaker since the 
injury in service.  He reported a constant burning sensation 
and throbbing sensation in the left upper arm and shoulder.  
The veteran claimed that the pain waxed and waned and that 
using the arm made it worse.  He claimed he had not been able 
to work because of the pain created by the arm, but was able 
to work as a custodian and orderly in a psychiatric unit from 
1981 to 1987.  He claimed he was terminated in 1987 because 
there were periods when he was not capable of performing work 
and the pain in his arm would flare up.  He reported that 
during these times he could not change light bulbs, sweep, or 
mop, and would go into his office and stay there for the 
allotted time of his work day.  He claimed that his boss told 
him that unless he could obtain a doctor's letter 
guaranteeing he would not be likely to sustain an on the job 
injury, he could not remain employed.  

On the 1991 VA examination, physical evaluation showed that 
limitation of flexion of the left shoulder was to 45 degrees 
limited by the veteran's subjective symptoms of pain.  It was 
noted that the veteran was unwilling to have his arm moved 
passively in greater range of motion due to pain.  Abduction 
was limited to 45 degrees due to pain, and the veteran would 
not allow passive range of motion beyond 45 degrees.  
External rotation was possible to 30 degrees on the left and 
internal rotation was possible to 70 degrees on the left, 
limited by the veteran's subjective symptoms of pain.  There 
was an area of decreased pinprick sensation extending from 
the left deltoid down the upper arm to the elbow.  There was 
obvious atrophy of the left deltoid musculature especially in 
the posterior area over the shoulder blade.  There was 
obvious atrophy of the left deltoid musculature especially in 
the posterior area above the shoulder blade.  There was 4/5 
weakness of the left elbow flexor, and with some 
encouragement the veteran appeared to make a better show of 
voluntary compliance with muscle testing and demonstrated 5/5 
strength in the left elbow extensor though some pain was 
evidence by the veteran's grimace.  The veteran was able to 
demonstrate 5/5 strength and abduction and adduction with the 
arms held downward parallel to the body, though the veteran 
grimaced and showed evidence of pain.  Strength testing was 
not able to be performed with the arms above shoulder level 
and the veteran had subjective symptoms of pain limited 
motion of his arms to below shoulder level.  Lower extremity 
muscle testing was 5/5 in all groups and sensation was intact 
to light touch.  The diagnoses included chronic pain syndrome 
and left axillary nerve damage sustained in a motor vehicle 
accident in 1975 with positive finding on electromyogram at 
the time of the injury.  

On VA neurological examination in November 1991 the veteran 
reported that after service he worked in a wood mill in 
Eureka until 1981, was a mental health custodian until 1987, 
and had been unemployed since then.  He reported continuous 
burning and shooting pain in the left shoulder going down to 
the wrist, which got worse with using tools.  He reported 
that all the left fingers were numb, and the thumb was the 
least.  Physical examination showed that upper limbs showed 
some atrophy of the left anterior portion of the left 
deltoid.  Elevation of the left arm was possible to about 60 
degrees only.  

In a VA general medical examination in November 1991 the 
examiner noted that the veteran's subjective claims as to why 
he felt he could not work had been mentioned, and that 
factors to be considered would be the effects of his 
medication and severity of syncopal attacks and probably more 
important immediately was the effect of residuals of his left 
arm injury. 

When hospitalized at a VA facility for treatment for an 
unrelated disability in February and March 1992, the veteran 
was seen by a neurologist for chronic left arm and shoulder 
pain, with no change.

VA treatment records dated from March to June 1992 showed 
that the veteran was treated for chronic left shoulder pain, 
and shooting pain from the upper arm to the lower arm.  

VA treatment records dated from April 1992 to December 1993 
showed that the veteran was treated for chronic pain 
syndrome, including left shoulder pain.  In August 1993 it 
was noted that the veteran had deltoid wasting on the left, 
and marked breakaway weakness of the left arm.  The 
impression was marked pain and weakness associated with a 
crush injury to the left shoulder.  In October 1993 the 
veteran was hospitalized for chronic left shoulder pain and 
underwent placement of a dorsal column spinal stimulation.  
The postoperative diagnosis was chronic left arm and shoulder 
pain secondary to crush injury in motorcycle accident.  

VA treatment records dated from December 1993 to October 1998 
showed that the veteran continued to complain of chronic 
pain, including left shoulder pain, but primarily received 
treatment related to the right shoulder.  

On VA neurological examination in September 1998, the veteran 
reported having constant left shoulder pain and numbness, and 
loss of strength in the left arm and hand.  He got cramps 
using the left hand.  Examination of the upper limbs showed 
fairly marked atrophy of the left deltoid muscle and slight 
atrophy of the left biceps muscle.  Left arm abduction was 
reduced to 60 degrees.  The biceps, triceps, and 
brachioradialis reflexes were 1+ equal.  The veteran did not 
perceive cold, touch, or pin in the left shoulder, and 
several inches below the lateral anterior forearm.  The 
diagnosis was persistent, essentially unchanged, sensory 
motor neuropathy with pain syndrome of the left axillary and 
left muscular cutaneous nerves.  An x-ray showed "probably 
very mild degenerative joint space disease of the 
acromioclavicular joint on the left".  

On VA orthopedic examination in October 1998 the veteran 
reported that he was not working at that time and had last 
worked in 1988.  He reported that after service he tried to 
get a job as a court bailiff, but was turned down because 
they said he might not be able to restrain individuals.  He 
reported that since service he had no relief from his 
symptoms, and that he gradually started taking pain 
medication over the years.  The veteran reported having pain 
primarily in the posterior aspect of his neck, and that it 
ached, throbbed, and was sore.  He had similar symptoms going 
into his left arm originally, but not at the present time.  
He reported that he occasionally had "muscle pain" in the 
left shoulder.  Examination of the left shoulder showed 
slight atrophy.  Range of motion of the left shoulder was to 
40 degrees on abduction, 40 degrees on forward flexion, 70 
degrees on external rotation, and 80 degrees on internal 
rotation.  Examination of the left elbow, wrist, and hand was 
within normal limits.  Deep tendon reflexes were 2+ and equal 
bilaterally of both the biceps and triceps tendon reflexes.  
Grip strength in three successive tries measured 25, 30, and 
25 on the left, compared to 95, 90, and 81 on the right.  The 
diagnoses included frozen left shoulder.  The examiner 
commented that the left shoulder had a marked decrease in 
range of motion, and opined that the veteran could not do any 
heavy lifting, pushing, pulling, carrying, or overhead 
activities with his left upper extremity.  Also, he should 
not stay in one position without being able to move about at 
intervals.  

A VA treatment record dated in December 1998 showed that the 
veteran complained of chronic left shoulder pain with burning 
and electrical pain sensations down his left shoulder and 
arm, which was slightly worse five months prior.  He had a 
dorsal column stimulator which allowed him to at least sit 
down and read a newspaper without intolerable pain.  In June 
1999 the veteran reported continued pain with any movement of 
the left shoulder, and that he dorsal column stimulator 
allowed him to be pain free during rest.  In August 1999 it 
was noted that he continued to have burning and electrical 
sensations down the arm and continued left neck and shoulder 
aches.  He reported that narcotics improved the pain.  
Examination showed that left arm and shoulder pain was worse 
with manipulation of the shoulder and there was no atrophy.  

On VA neurological examination in September 1999 the veteran 
reported he had not worked for over 10 years.  He continued 
to have severe pain in the left shoulder and neck area, which 
was treated with pain pills and sometimes physical therapy.  
The veteran reported that his pain level generally stays 7/10 
on the subjective scale, and that the pain was aggravated by 
use of the left upper extremity and by motions of the neck.  
It was noted that as a result of the left shoulder pain and 
neck pain the veteran had difficulty doing heavy maneuvering 
with the upper extremities and elevation of the left upper 
extremity over the head was very painful.  The veteran 
reported that the pain was present all the time, and that the 
center of the pain was located on the outside of the left 
upper extremity and from there the pain spreads upwards 
towards the neck and into the left upper extremity to the 
hand, like an electrical sensation.  Due to the pain the 
veteran experiences, there was weakness in the whole of the 
left upper extremity.  The veteran also experienced altered 
sensation around the left shoulder.  It was noted that on 
examination the veteran seemed to limit use of the left upper 
extremity, and that he complained of pain on dressing and 
undressing.  There was visible moderate atrophy of the left 
deltoid, supraspinatus, and infraspinatus muscles.  The left 
shoulder active range of motion was to 70 degrees on forward 
flexion, to 80 degrees on abduction, and passive range of 
motion was 90 degrees on forward flexion and to 80 degrees on 
abduction, and to 50 degrees on extension.  Left shoulder 
external rotation was to 90 degrees, and internal rotation 
was to 60 degrees.  All motions of the left shoulder were 
painful at the end of the range.  Elevation of the left upper 
extremity against resistance was painful, and there was 
diffuse tenderness elicited on palpation of tissues around 
the left shoulder and left side of the neck.  There was no 
evidence of inflammation or fluid in the left shoulder joint.  
Deep tendon reflexes of the biceps, brachioradialis, and 
triceps was normal on both sides.  

Additionally, on sensation examination there was some 
dullness over the left C5 dermatome, and normal sensation 
over the rest of the left upper extremity.  Left elbow range 
of motion and forearm supination and pronation were normal, 
and there was no local joint swelling, redness, or rise in 
temperature noticed over the left elbow joint.  There was no 
obvious muscle atrophy of the muscles of the left forearm or 
upper arm.  The left wrist range of motion was normal and 
pain free.  Range of motion of the thumb and finger joints of 
the left hand were normal, and there was no atrophy of 
intrinsic muscles of the left hand.  Accurate motor power 
testing of the left upper extremity was difficult due to 
pain, and left hand grip was 20 pounds per square inch, 
compared to 60 on the right.  

The diagnosis was that the chronic left shoulder and neck 
pain seemed to be partial left brachial plexus injury 
sustained after a motorcycle accident.  The examiner 
indicated that the veteran appeared to have significant 
limitation of use of the left upper extremity, and was not 
able to use the left upper extremity for heavy lifting or 
heavy maneuvering with the left hand.  The veteran seemed to 
have extreme difficulty in using the left upper extremity 
above the shoulder level, and it appeared that the pain was 
aggravated with heavy use of the left hand.  Although the 
passive range of motion of the left shoulder joint was "about 
normal", the examiner noted that motions were painful and the 
veteran had difficulty elevating the left upper extremity 
above the shoulder level.  It was also noted that the speed 
of left shoulder motion was limited due to guarding, and the 
veteran had normal coordination.  The examiner opined that 
the veteran could not be expected to do any job that required 
significant physical use of both upper extremities.

On a VA orthopedic examination in October 1999 the veteran 
reported that his shoulder had not improved since October 
1998, and that he had soreness and burning in the neck 
extending into the shoulder, which was made worse with use.  
Sensation was essentially intact in his left upper extremity.  
He reported having no recent treatment.  The veteran 
indicated he could dress and undress without difficulty, and 
was able to feed himself without difficulty, and take care of 
his personal hygiene.  He reported having difficulty lifting 
more than five pounds, and could not do anything above the 
level of horizontal with his left upper extremity.  His grip 
strength had not changed.  The veteran continued to take 
codeine and morphine tablets.  Examination of the left 
shoulder showed atrophy in the area of the subscapularis and 
anteriorly, and decreased range of motion.  Range of left 
shoulder motion was to 30 degrees on abduction, to 30 degrees 
on forward flexion, to 45 degrees on external rotation, and 
to 80 degrees on internal rotation.  Passively, the veteran 
could be abducted to 90 degrees and forward flexed to 100 
degrees.  The veteran complained of some pain with extremes 
of range of motion, and he could hold his shoulder at 90 
degrees when it was placed there.  Examination of both elbows 
was essentially within normal limits, and the veteran had 
from 180 degrees of full extension to 45 degrees of flexion 
bilaterally.  There was full pronation and supination of the 
forearm, and there was 5/5 strength in both extension and 
flexion of both elbows.  

Additionally, on VA orthopedic examination in October 1999, 
evaluation of the wrists and hands was within normal limits, 
with full painless range of motion of all joints.  The 
veteran was able to make a fist in the left hand without 
difficulty, and could bring his finger tips to his distal 
palmar creases without difficulty.  Sensation was intact, 
except for the autonomous area of the left axillary nerve in 
the lateral aspect of the shoulder and also the dorsal 
surface of the forearm.  Deep tendon reflexes were 1+ and 
equal bilaterally.  Grip strength on three successive tries 
measured 70, 67, and 70 on the right and 10, 15, and 15 on 
the left.  There was 5/5 strength in extensive flexion of 
both elbows and both wrists.  The diagnoses included 
neurologic injury to the left shoulder, most likely axillary 
nerve injury.  The examiner noted that the veteran had 
significant decreased active range of motion, and passive 
range of motion was limited by pain.  It was also noted that 
the veteran had decreased grip strength, but no atrophy of 
the left forearm and most likely no atrophy of the left arm.  
The examiner was not sure why the veteran had decreased grip 
strength on the left side because of the shoulder problem.  

Taking into consideration the veteran's subjective 
complaints, objective findings, extensive review of his 
records, and the veteran's own history, the examiner opined 
that the veteran had limitation of the left upper extremity 
of lifting no more than 5 to 10 pounds, and lifting no 
further than shoulder height.  The examiner advised that the 
veteran should do no significant lifting, pushing, or pulling 
above the level of the shoulder, and noted that the veteran 
would have difficulty during any repetitive type of activity 
that would require elevation of the left upper extremity 
either in abduction or forward flexion on a repetitive basis.  
With reference to the neck and left upper extremity, the 
examiner opined that the veteran could perform a more 
sedentary or office type of job.  In making these 
recommendations, the examiner took into account the veteran's 
pain, fluctuation of symptoms, loss of normal joint 
excursion, strength, speed, coordination, and endurance.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc. In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The veteran's residuals of peripheral nerve injury of the 
left arm is currently rated 40 percent disabling under 
Diagnostic Code 8610.  Pursuant to Diagnostic Code 8610, mild 
incomplete paralysis or neuritis of the upper radicular group 
of the minor extremity warrants the assignment of a 20 
percent rating.  Moderate incomplete paralysis or neuritis of 
the upper radicular group of the minor extremity warrants the 
assignment of a 30 percent rating.  Severe incomplete 
paralysis or neuritis of the minor extremity warrants a 40 
percent rating.  Complete paralysis of all shoulder and elbow 
movements lost or severely affected, hand and wrist movements 
not affected in the minor extremity, warrants the assignment 
of a 60 percent rating.  38 C.F.R. § 4.124, Diagnostic Codes 
8510, 8610.

The veteran's service-connected left arm disability may also 
be rated based on limitation of motion.  When motion of the 
minor arm is limited to shoulder level a 20 percent rating is 
assigned.  When motion of the minor arm is limited to midway 
between side and shoulder level, a 20 percent rating is 
assigned.  When motion of the minor arm is limited to 25 
degrees from the side, a 30 percent disability rating is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5201.  

Normal range of motion of the arm and shoulder is from 0 to 
180 degrees in flexion, from 0 to 180 degrees abduction, and 
from 0 to 90 degrees in external rotation, and internal 
rotation.  38 C.F.R. § 4.71, Plate I.  

A review of the record dating back to the 1980s shows that 
the veteran has consistently complained of left shoulder and 
neck pain that is worse with use, weakness, numbness, and a 
burning sensation.  The objective medical evidence shows that 
there is some atrophy of the left deltoid muscle and biceps 
muscle; some weakness over the muscles in all ranges of 
motion; significant limitation of motion of the left shoulder 
due to pain, described as severe; and sensory motor 
neuropathy, described as aberration and abnormality in the 
left shoulder and arm.  The evidence has also shown that 
while there was some loss of strength in the left elbow due 
to pain previously and loss of grip strength, evaluation of 
the left elbow, wrist and hand has been within normal limits.  
On VA examination in 1991, the examiner opined that there was 
marked disability because of dysfunction in the left upper 
extremity.  On VA examination in 1999 the examiner indicated 
that the veteran appeared to have significant limitation of 
use of the left upper extremity, and extreme difficulty in 
using the left upper extremity above the shoulder level.  
Although the passive range of motion of the left shoulder 
joint was "about normal", the examiner noted that motions 
were painful and the veteran had difficulty elevating the 
left upper extremity above the shoulder level.  On a VA 
orthopedic examination in 1999 the examiner opined that the 
veteran had limitation of the left upper extremity of lifting 
no more than 5 to 10 pounds, and lifting no further than 
shoulder height.  

In order for an increased, 60 percent, rating to be assigned, 
the objective evidence of record must show complete paralysis 
of all shoulder and elbow movements lost or severely 
affected, and hand and wrist movements not affected in the 
minor extremity.  As indicated above, the veteran has not 
completely lost the use of his left upper extremity.  He 
retains some strength in the left upper extremity and though 
motion loss is severe, when taking into account pain on 
motion, it is not complete.  He retains some function in the 
left upper extremity, and the limitation of function does not 
approximate complete.  The functional loss in the left upper 
extremity due to his service-connected disability, including 
the factors enunciated in 38 C.F.R. § 4.40, 4.45, and DeLuca, 
such as loss of left arm function due to pain, limitation of 
motion due to pain, inability to perform the normal working 
movements of the shoulder with normal strength and speed, 
weakness, atrophy, and limitation of the left upper extremity 
to lifting no more than 5 to 10 pounds, and lifting no 
further than shoulder height, do not exceed severe incomplete 
paralysis.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8610.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath, however, there is no showing of 
ankylosis of the joint, more than severe limitation of 
motion, and no showing of flail shoulder or false flail joint 
to warrant assignment of a higher rating than 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2001).

Entitlement to a rating in excess of 10 percent for 
hypertension

The veteran had elevated blood pressure readings in service, 
and has been followed for hypertension since service, 
receiving both private and VA treatment.  

By September 1977 rating decision, a 10 percent rating was 
assigned for hypertension.  By September 1981 rating 
decision, the rating for hypertension was reduced to 
noncompensable.  In a June 1983 decision, the Board restored 
the 10 percent rating which has been in effect since that 
time.

The record reflects veteran has taken a variety of 
medications in an attempt to control his hypertension, with 
limited success.  

Private outpatient treatment records from Dr. Abel, dated 
from 1989 to 1991, show approximately 25 blood pressure 
readings.  The highest diastolic reading was 106, with 6 
diastolic readings at 100 or more.  The highest systolic 
reading was 184.

On VA examination in July 1991 the veteran's blood pressure 
was 160/115, with a pulse of 90.  The diagnosis was 
hypertension with diastolic of 115 currently, while taking 
Lopressor, hydrochlorothiazide, and Cardizem.  

On VA cardiovascular examination in November 1991, a brief 
history was given, to include current medications, and the 
examiner noted that control of the veteran's blood pressure 
was "very variable".  The first reading, in a sitting 
position was 160/90, and in the standing position the reading 
was 140/110.  Recumbent, the reading was 158/100.  The 
veteran's pulse was 80 and regular.  The pertinent diagnosis 
was hypertension, treated but not evidently controlled and no 
clear-cut evidence of hypertensive cardiovascular disease or 
valvular disease.

On VA cardiovascular examination in July 1992, a review of 
the veteran's cardiovascular complaints, previous 
evaluations, and tests was made.  Examination of the heart 
showed regular rate and rhythm with no murmurs and no 
gallops.  Blood pressure readings while sitting, lying, 
standing, after 2 minutes of exercise, and after 2 minutes of 
rest were:  148/105; 142/97; 154/106; 133/92; and 135/111, 
respectively.  The pertinent assessment was long standing 
hypertension.

VA treatment records showed blood pressure readings of 130/80 
in February 1992, 148/88 in March 1992, 142/88 in April 1992, 
150/108 in July 1993.  

Additional VA treatment records showed blood pressure 
readings of 140/100 in September 1996, 170/100 in December 
1997, 149/83 in July 1998, 120/70 in October 1998, 138/74 in 
July 1999, 140/90 in October 1999, 130/80 in November 1999, 
120/70 and 154/93 in December 1999, 140/78 and 154/93 in 
March 2000, and 123/79 in May 2000.

On VA examination in May 2000 it was noted that the veteran 
was diagnosed with hypertension at the time of his separation 
from service, and that he had been treated with medications 
from then until the present.  The examiner noted several of 
the veteran's blood pressure readings which had been recorded 
in the veteran's chart at the VAMC, including a reading of 
140/90 in October 1999, 130/80 in November 1999, 120/70 in 
December 1999, 140/78 in March 2000, which represented "good 
to adequate control of blood pressure, albeit on continuous 
multiple medications".  Examination showed that the veteran's 
blood pressure was 138/90.  The diagnoses included 
hypertension, well controlled with continuous medications, 
including a beta blocker and an ACE inhibitor.  

Additional VA treatment records showed blood pressure 
readings of 120/80 in June 2000, 133/80 in August 2000, 
120/80 in September 2000, 100/80 and 112/66 in October 2000, 
130/86 and 151/78 in December 2000.

Disability evaluations are determined by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Although a disability 
should be viewed in relation to its whole recorded history, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling.  The Board notes that the 
rating criteria for cardiovascular disorders were changed 
effective January 12, 1998, during the course of the 
veteran's appeal.  Where the law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

The old criteria for rating hypertensive vascular disease 
(essential arterial hypertension), in effect prior to January 
12, 1998, provided that a 10 percent rating is warranted 
where the diastolic pressure is predominantly 100 or more.  A 
minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  Where there is a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The new criteria for rating hypertensive vascular disease 
(essential arterial hypertension) effective January 12, 1998, 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

A review of the veteran's blood pressure readings from 1989 
through 2000 show that although the veteran has required 
continuous medication to treat his hypertension, at no time 
was the diastolic pressure ever predominantly 110 or more, 
and at no time was the systolic pressure predominantly 200 or 
more.  In fact, the highest readings ever were systolic 
pressure of 184 on one occasion, and diastolic pressure of 
115 on one occasion.  On the most recent VA examination in 
2000, the veteran's blood pressure was 138/90, and the 
diagnosis was hypertension, well controlled with continuous 
medication.  Moreover, the most recent treatment records show 
blood pressure readings similar to that reported on the VA 
examination in 2000.  Accordingly, whether considering the 
veteran's claim for a rating in excess of 10 percent for 
hypertension under the old criteria or the new criteria, the 
Board finds that the objective evidence of record does not 
support the assignment of a 20 percent rating as diastolic 
pressure has not been predominantly 110 or more and systolic 
pressure has not been predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Accordingly, a rating in 
excess of 10 percent for the service-connected hypertension 
is not warranted.  

Consideration of 38 C.F.R. § 3.321(b)

The veteran essentially contends that his service-connected 
residuals of peripheral nerve injury of the left arm have 
impacted his ability to work.  The RO has therefore 
considered whether entitlement to an extraschedular 
evaluation for the veteran's service-connected residuals of 
peripheral nerve injury of the left arm disability, pursuant 
to 38 C.F.R. § 3.321(b), is warranted.

The applicable regulation provides that ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment, due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is that there must be a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has therefore considered whether the veteran's 
claim should be referred for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b).  
The veteran has reported that he has been unemployed since 
1987 and that he had not been able to work because of the 
pain created by the arm.  He was, however, able to work as a 
custodian and orderly in a psychiatric unit from 1981 to 
1987, but was reportedly terminated in 1987 because there 
were periods when he was not capable of performing work and 
the pain in his arm would flare up.  He claimed he wanted to 
be a bailiff, but was told he could not be a bailiff because 
of his arm injury, and was told that he could not be a 
bailiff because he could not restrain people.  

On VA orthopedic examination in October 1999, the examiner 
opined that he had limitation of the left upper extremity of 
lifting no more than 5 to 10 pounds, and lifting no further 
than shoulder height.  The examiner advised that the veteran 
should do no significant lifting, pushing, or pulling above 
the level of the shoulder, and noted that the veteran would 
have difficulty during any repetitive type of activity that 
would require elevation of the left upper extremity either in 
abduction or forward flexion on a repetitive basis.  With 
reference to the neck and left upper extremity, the examiner 
opined that the veteran could perform a more sedentary or 
office type of job.  

After reviewing the entire record on appeal, the Board notes 
that although the veteran has contended that his service-
connected residuals of peripheral nerve injury of the left 
arm interferes with his ability to work, and there is 
evidence showing that such disability definitely impacts his 
ability to work, the evidence does not show that there has 
been "marked interference" with his ability to work.  He 
obviously is restricted from jobs requiring manual labor, but 
the Board notes that at least one VA examiner has indicated 
that the veteran could perform a more sedentary or office 
type of job.  

Thus, the Board concludes that the evidence of record does 
not support a finding that there is unusual or"marked 
interference" with employment due solely to the service-
connected residuals of peripheral nerve injury of the left 
arm.  Additionally, although there is evidence showing that 
the veteran was hospitalized in October 1993 for treatment 
related to the service-connected residuals of peripheral 
nerve injury of the left arm, there are no allegations by the 
veteran or evidence showing "frequent periods of 
hospitalization" as provided for in 38 C.F.R. § 3.321(b).  

With regard to the hypertension, it is not shown to cause 
exceptional interference with employment or require frequent 
hospitalizations.  Thus, based on a review of all of the 
evidence of record, the Board finds that there is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  The 
Board also finds that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level due to his service-connected 
residuals of peripheral nerve injury of the left arm and 
hypertension.

Applicability of the Veterans Claims Assistance Act of 2000

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 
2096-2099 (2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)).  This change in the law and regulations is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record reflects that the RO has considered the 
VCAA with regard to the veteran's claims, as set out in the 
April 2001 supplemental statement of the case.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
1991 & Supp. 2001).  The veteran has been notified in the May 
1988, March 1989, May 1990, November 1992, June 1993 and 
September 2000 rating decisions, the August 1988, statements 
of the case, the supplemental statements of the case dated in 
August 1989, May 1990, March 1992, November 1992, June 1994, 
September 2000, and January 2001, the Board's decision in 
February 1995, and the RO's development letter in May 1998 of 
what would be necessary, evidentiary wise, for the grant of 
service connection for tachycardia, an increased rating for 
residuals of a peripheral nerve injury of the left arm, and 
an increased rating for hypertension.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, the Board's decision, and the RO's letter sent to the 
veteran adequately informed the veteran of the information 
and evidence needed to substantiate this claim, and complied 
with VA's notification requirements.  Thus, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The record reflects that the veteran has reported 
receiving treatment at the San Francisco VA Medical Center 
and that the RO has periodically obtained such records and 
associated them with the claims file.  Moreover, on VA 
examination in October 1999 the veteran reported having "no 
recent treatment".  The veteran has also underwent several VA 
examinations to assess the severity of his service-connected 
disabilities, as well as to obtain an opinion as to whether 
he has tachycardia that is related to service or a service-
connected disability.  Thus, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
named VA treatment records and in obtaining the evidence 
needed to substantiate his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to service connection for tachycardia is denied.

Entitlement to a rating in excess of 40 percent for residuals 
of peripheral nerve injury of the left arm is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied. 



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

